DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claim 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach a rotor comprising: a rare-earth magnet magnetized in a radial direction; a rotor core including a first part, a thin-wall part including a second part that is harder than the first part, and a magnet insertion hole in which the rare-earth magnet is inserted; and a thermal conduction sheet disposed between the rare-earth magnet and an inner wall of the magnet insertion hole and to conduct heat of the rare-earth magnet to the rotor core, the thermal conduction sheet being formed of a deformable material, wherein the thin-wall part is situated between a region of end of the magnet insertion hole in a circumferential direction and an outer edge of the rotor core, and the second part is a part that is work hardened due to plastic deformation.
Claims 2-11 are allowable for their dependency on claim 1.
RE claim 12, the prior-art does not teach a manufacturing method of a rotor including: a rare-earth magnet magnetized in a radial direction; a rotor core including a first part, a thin-wall part including a second part that is harder than the first part, and a magnet insertion hole in which the rare-earth magnet is inserted; and a thermal conduction sheet formed of a deformable material, the manufacturing method comprising: inserting the thermal conduction sheet between the rare-earth magnet and an inner wall of the magnet insertion hole; and bringing the inner wall of the magnet insertion hole into contact with the thermal conduction sheet so as to deform the thermal conduction sheet and work hardening the second part due to plastic deformation, by applying a load inward in the radial direction from an outside of the rotor core.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS TRUONG/Primary Examiner, Art Unit 2834